—Appeal from an order of the Court of Claims, entered February 9, 1971, which denied defendant’s motion for an order directing that the above actions be tried together, without consolidation, and that the venue of Action No. 1 be changed to Albany County. The claim in Action No. 1 is founded upon the alleged tort of interfering in the contract between claimant and one John Wilson, and of causing the breach of said contract by said John Wilson. The claims in Actions Nos. 2 and 3 seek to recover damages by reason of alleged false arrests and malicious prosecution. CPLR 602 (subd. [a]) provides that the court may order a joint trial of actions involving a common question of law and fact. While the moving affidavit sufficiently establishes a common question of law and fact between Actions Nos. 2 and 3, nowhere does it allude to any common questions of law and fact between Actions Nos. 2 and 3 and Action No. 1. The order should, therefore, have been granted to the extent of directing a joint trial of Actions Nos. 2 and 3 and otherwise denied. (Quittman v. Nemarow, 31 A D 2d 543.) Order modified, on the law and the facts, so as to direct a joint trial of Actions Nos. 2 and 3, and, as so modified, affirmed, without costs. Reynolds, J. P., Staley, Jr., Cooke, Sweeney and Simons, JJ., concur.